          Case 3:20-cv-01061-MDD Document 5 Filed 06/19/20 PageID.13 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SANCARLOS MARTINEZ,                         Case No.: 20-cv-1061-MDD
12                                  Plaintiff,
                                                 ORDER DENYING MOTION TO
13   v.                                          PROCEED IN FORMA PAUPERIS
                                                 [ECF NO. 3]
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                                  Defendant.
16
17
             On, June 10, 2020, Plaintiff Sancarlos Martinez filed this social security
18
     appeal pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.
19
     §405(g), challenging the denial of his application for disability benefits. (ECF
20
     No. 1). Plaintiff simultaneously filed a motion to proceed in forma pauperis
21
     (“IFP”). (ECF No. 3). For the reasons set forth below, the Court DENIES
22
     Plaintiff’s motion to proceed IFP.
23
             All parties instituting any civil action, suit or proceeding in a district
24
     court of the United States, except an application for writ of habeas corpus,
25
     must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action may
26
     proceed despite a plaintiff’s failure to prepay the entire fee only if he is
27

                                                 1
                                                                             20-cv-1061-MDD
         Case 3:20-cv-01061-MDD Document 5 Filed 06/19/20 PageID.14 Page 2 of 2



1    granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriquez
2    v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1965). A party need not be completely
3    destitute to proceed in forma pauperis. Adkins v. E.I. DuPont de Nemours &
4    Co., 335 U.S. 331, 339-40 (1948). But “the same even-handed care must be
5    employed to assure that federal funds are not squandered to underwrite, at
6    public expense, either frivolous claims or the remonstrances of a suitor who is
7    financially able, in whole or in material part, to pull his own oar.” Temple v.
8    Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
9           A review1 of the application by the Court shows that Plaintiff has failed
10   to demonstrate how Plaintiff covers his living expenses of approximately
11   $4400.00 (ECF 3) other than by receiving a pension of $319.00 a month. It
12   also appears that Plaintiff has $2100.00 in a bank account, stocks and bonds
13   in the amount of “25k.” (ECF No. 2). As such, the Court DENIES Plaintiff’s
14   motion to proceed in forma pauperis.
15          If Plaintiff seeks to resubmit his request, he is directed to complete form
16   AO 239 (Rev. 01/15), Application to Proceed In District Court Without
17   Prepaying Fees or Costs (Long Form). The form can be found on the Court’s
18   website at https://www.casd.uscourts.gov/forms.aspx?list=all.
19          IT IS SO ORDERED.
20
21   Dated: June 19, 2020
22
23
24
25
26   1The Court has also reviewed Plaintiff’s complaint, and concludes it is not subject to sua
     sponte dismissal under 28 U.S.C. § 1915(e)(2)(B).
27

                                                  2
                                                                                   20-cv-1061-MDD
